NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 ROBERT SMALL,

                     Plaintiff,
                                                                 Civ. No. 15-8886
          v.
                                                                 OPINION
 CHARLES WARREN, et al.,

                     Defendants.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court upon the Motion to Vacate Default filed by

Defendants New Jersey Department of Corrections, New Jersey State Prison, South Woods State

Prison, Lieutenant Mervin Ganesh, Sergeant Carmen Sexton, Michael Ptaszenski, Willie Bonds,

and William Hayes (collectively, “Moving Defendants”). (ECF No. 58.) Plaintiff Robert Small

(“Plaintiff”) opposes. (ECF No. 62.) The Court has decided the Motion on the written

submissions of the parties, pursuant to Local Rule 78.1(b). For the reasons stated herein, the

Motion is granted.

                                         BACKGROUND

       This case arises from the treatment of Plaintiff, a prisoner at South Woods State Prison.

(Am. Compl. ¶ 5, ECF No. 37.) Plaintiff has paraplegia, and alleges that he is being denied

appropriate medical supplies in contravention of his constitutional and statutory rights. (Id. at 2.)

Plaintiff filed a Complaint on December 28, 2015 (ECF No. 1) and an Amended Complaint on

August 24, 2018. The Amended Complaint alleges violation of the Americans with Disabilities

Act (the “ADA”), 42 U.S.C. § 12132 (Am. Compl. ¶¶ 71–75); retaliation in violation of the



                                                  1
ADA, 42 U.S.C. § 12203(a) (id. ¶¶ 76–79); violation of the Eighth Amendment (id. ¶¶ 80–90);

and violation of the Fourteenth Amendment (id. ¶¶ 91–98).

       Moving Defendants failed to timely answer the Amended Complaint. Consequently, on

October 3, 2018 Plaintiff requested an entry of default pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure. (ECF No. 56.) The Clerk entered default the next day. (ECF entry

dated 10/04/2018.) While Moving Defendants’ attorney concedes that he failed to timely file an

answer, he states that he was awaiting authorization to represent other defendants so that he

could file a single answer on behalf of all defendants that he would eventually represent.

(O’Brien Cert. ¶ 11, ECF No. 58-1.) Prior to the entry of default, Moving Defendants had been

actively litigating Plaintiff’s Motion for Preliminary Injunction. (See id. ¶ 8.) On the day Plaintiff

applied for default, Moving Defendants’ attorney attempted to contact Plaintiff’s attorney to

secure his consent for more time to answer. (Id. ¶¶ 15, 17, 19–20.)

       On October 11, 2018—one week after default had been entered—Moving Defendants

moved for the Court to set aside the default. (ECF No. 58.) Plaintiff opposed (ECF No. 62) and

Moving Defendants replied (ECF No. 63)—both on October 22, 2018. 1 This Motion is presently

before the Court.

                                      LEGAL STANDARD

       Rule 55(c) of the Federal Rules of Civil Procedure provides that “[t]he court may set

aside an entry of default for good cause.” The court must consider “(1) whether the plaintiff will

be prejudiced; (2) whether the defendant has a meritorious defense; and (3) whether the default

was the result of the defendant’s culpable conduct.” Gold Kist, Inc. v. Laurinburg Oil Co., 756




1On October 24, 2018, Defendants University Correctional Health Care and Jennifer Farestad
wrote a letter disputing a claim made in Moving Defendants’ Reply Brief. (ECF No. 65.)


                                                  2
F.2d 14, 19 (3d Cir. 1985) (internal citations omitted). Defaults are generally disfavored, and

“doubts should be resolved in favor of setting aside the default and reaching a decision on the

merits.” Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 122 (3d Cir. 1983) (citing Farnese

v. Bagnasco, 687 F.2d 761, 764 (3d Cir.1982)); accord Medunic v. Lederer, 533 F.2d 891, 893–

94 (3d Cir. 1976) (quoting Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 245 (3d Cir.

1951)).

                                            DISCUSSION

          As to the first factor in the analysis—prejudice to Plaintiff—Plaintiff has not identified

any cognizable prejudice he would suffer if the Court were to set aside default.

          As to the second factor—whether a meritorious defense has been presented—Moving

Defendants have attached an Answer similar to the one that would be filed if the default were

lifted. (ECF No. 58-3). 2 The Answer denies the factual allegations that form the crux of

Plaintiff’s allegations. (See, e.g., id. ¶¶ 16–19.) Because the “allegations of defendant’s answer,

if established on trial, would constitute a complete defense to the action,” Hritz v. Woma Corp.,

732 F.2d 1178, 1181 (3d Cir. 1984) (quoting Tozer, 189 F.2d at 244), Moving Defendants have

presented a meritorious defense.

          Turning to the final factor—culpability of Moving Defendants’ conduct—Moving

Defendants’ failure to answer the Amended Complaint does not rise to the level of “willfulness

or “bad faith” needed to constitute culpable conduct. Hritz, 732 F.2d at 1182. Rather,

Defendants’ conduct is better described as “excusable neglect” of the kind that justifies vacating

default. See Fed. R. Civ. P. 60(b)(1); Feliciano v. Reliant Tooling Co., 691 F.3d 653, 656 (3d



2 Defendants have submitted what appears to be an answer to the initial Complaint (ECF No. 1),
not the Amended Complaint. Obviously, after default is vacated Defendants will need to answer
the latter rather than the former.


                                                    3
Cir. 1982) (stating that the circumstances justifying relief from judgment under Rule 60(b) also

justify relief from an entry of default). Moving Defendants’ counsel waited to answer the

Amended Complaint so that he could file a single answer on behalf of all defendants he

represented. While this is not an acceptable excuse for failing to timely respond, Defendants’

intention was to streamline litigation rather than further complicate it, and this brings

Defendants’ decision closer to excusable neglect than willful or bad faith conduct. Additionally,

Defendants’ counsel participated in litigating the preliminary injunction and sought to vacate

default one week after it was entered.

       Because all three factors counsel setting aside the entry of default, and given the general

policy disfavoring default, default entered against Defendants will be set aside.

                                          CONCLUSION

       For the foregoing reasons, Moving Defendants’ Motion to Vacate Default is granted. An

appropriate order will follow.



Date: 12/3/2018                                         /s/ Anne E. Thompson
                                                       ANNE E. THOMPSON, U.S.D.J.




                                                  4
